Citation Nr: 9907167	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-21 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to April 7, 1994, 
for a grant of service connection for hiatal hernia with 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  

The issue of entitlement to an increased evaluation for 
duodenal ulcer disease is addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's earlier effective 
date claim.

2.  The RO received the veteran's claim for service 
connection for a hiatal hernia on April 7, 1994.


CONCLUSION OF LAW

The requirements for an effective date prior to April 7, 
1994, for a grant of service connection for hiatal hernia 
with gastroesophageal reflux disease have not been met. 38 
U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.160, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented "a plausible claim, one 
that is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

The law provides that unless specifically provided otherwise 
in this chapter, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a).  Pertinent 
regulatory provisions provide that unless otherwise 
specified, the effective date of an award based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  38 C.F.R. § 3.155(a); see also Servello, 3 Vet. App. 
at 199 (holding that 38 C.F.R. § 3.155(a) does not contain 
the word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992); 38 U.S.C.A. § 7104(a).  

In this case, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) from the veteran on 
October 17, 1995.  Therein, he indicated that he was claiming 
entitlement to service connection for a hiatal hernia.  Prior 
to receipt of the veteran's formal application, no informal 
communication was received from the veteran requesting the 
same benefit.  

Clearly, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400, which prohibit an assignment of an effective date 
prior to the date of receipt of the claim, the veteran is not 
entitled to an effective date earlier than April 7, 1994, the 
date the RO received his claim for compensation, for the 
grant of service connection for hiatal hernia with 
gastroesophageal reflux disease.  Therefore, his claim for 
that benefit must be denied.  


ORDER

An effective date prior to April 7, 1994, for a grant of 
service connection for hiatal hernia with gastroesophageal 
reflux disease is denied.


REMAND

In May 1998, the Board remanded this claim to the RO for the 
purpose of affording the veteran a VA examination.  The 
veteran contends that the examiner who conducted the 
examination provided an inadequate opinion for rating 
purposes; therefore, a reexamination is necessary.  The Board 
agrees that additional action by the RO is required before 
the Board can proceed further in adjudicating the veteran's 
claim.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the Board must ensure compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this case, although a VA examination was afforded the 
veteran following the Board's May 1998 remand, the examiner 
who conducted the examination did not offer an opinion 
complying with the Board's remand instructions.  In light of 
the foregoing, the Board cannot review the veteran's claim 
until all development requested in the May 1998 REMAND is 
completed.  

In addition, in an Informal Brief of Appellant in Appealed 
Case dated February 1999, the veteran's representative 
asserted that the veteran's claim should be considered 
pursuant to 38 C.F.R. § 4.114 (1998).  He indicated that the 
veteran's disability was being incorrectly evaluated under 
two separate codes, and that one code governing the veteran's 
predominant disability picture should be applied.  On 
readjudication, the RO should consider the representative's 
assertions.

Finally, in his brief, the representative also asserted that 
the veteran had had emergency room treatment ten days prior 
to his July 1998 VA examination.  As records of this 
treatment may be pertinent to the veteran's claim, they 
should be secured.  

This claim is REMANDED to the RO for the following actions:

1.  After securing the necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
the veteran's 1998 emergency room 
treatment and all other treatment records 
not previously obtained. 

2.  The RO should afford the veteran a VA 
examination by an appropriate specialist 
for the purpose of ascertaining the 
nature and severity his service-connected 
duodenal ulcer disease and hiatal hernia 
with gastoesophageal reflux disease.  
Prior to the evaluation, the veteran's 
claims file and a copy of this REMAND 
should be provided to the examiner for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished.  
Following a thorough evaluation, the 
examiner should list all digestive system 
symptomatology exhibited by the veteran.  
He should then distinguish the symptoms 
that are related to the veteran's ulcer 
disease, hernia and gastroesophageal 
reflux disease from those that are 
related to other nonservice-connected 
conditions.  Thereafter, he should offer 
an opinion regarding the degree of 
functional impairment caused by the 
veteran's service-connected digestive 
system disability in terms of the 
nomenclature of the rating schedule.  
Specifically, he should indicate: (a) 
which of the veteran's conditions 
represents his predominant disability 
picture; (b) whether the veteran's ulcer 
disease is moderate, moderately severe or 
severe; and (c) whether the veteran has 
recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, and 
substernal arm and shoulder pain that 
causes considerable impairment in health, 
or pain, vomiting, material weight loss 
and hematemesis or melena with moderate 
anemia that causes severe impairment of 
health.  The examiner should provide the 
complete rationale on which his opinion 
is based.

3.  Following completion of the above, 
the RO should review the VA examination 
report for compliance with the previously 
stated instruction.  If the report is 
deficient in any manner, immediate 
corrective action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  The RO 
should consider the representative's 
assertions, and apply all regulations 
pertinent to the veteran's claim.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a Supplemental Statement 
of the Case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based, and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of the 
case.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal; however, no action is required until he is otherwise 
notified.  The veteran is hereby notified that a failure to 
attend any scheduled examination may result in a denial of 
his claim.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


